     3:20-cv-04480-TLW-SVH    Date Filed 01/21/21   Entry Number 10   Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

 Wilbert J. Alexander II, a/k/a          )       C/A No.: 3:20-4480-TLW-SVH
 Wilbert Alexander,                      )
                                         )
                     Plaintiff,          )
                                         )
         vs.                             )
                                         )
 South Carolina Department of            )           ORDER AND NOTICE
 Transportation; Michael Guffee,         )
 Controller; Kace Smith, CFO; and        )
 Cynthia Johnson,                        )
                                         )
                     Defendants.         )
                                         )

        Wilbert J. Alexander (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this action against the South Carolina Department of

Transportation (“SCDOT”), Michael Guffee (“Guffee”), Kace Smith (“Smith”),

and     Cynthia Johnson (“Johnson”)          (collectively   “Defendants”) seeking

damages. Pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local

Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is authorized to review

such complaints for relief and submit findings and recommendations to the

district judge.

I.      Factual and Procedural Background

        Plaintiff alleges discrimination, retaliation, hostile work environment,

and negligence related to his employment with SCDOT. [ECF No. 1 at 6].

Although Plaintiff devotes a full page to listing various state and federal
      3:20-cv-04480-TLW-SVH   Date Filed 01/21/21   Entry Number 10   Page 2 of 6




statutes, he does not address the elements for any cause of action. Id. at 4, 6.

Plaintiff also fails to list the basis for the alleged discrimination, retaliation,

and hostile work environment. Id.

II.      Discussion

         A.   Standard of Review

         Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal district court is charged with liberally construing a complaint filed by

a pro se litigant to allow the development of a potentially meritorious case.

Erickson v. Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint,

the plaintiff’s allegations are assumed to be true. Merriweather v. Reynolds,

586 F. Supp. 2d 548, 554 (D.S.C. 2008). The mandated liberal construction

afforded to pro se pleadings means that if the court can reasonably read the

pleadings to state a valid claim on which the plaintiff could prevail, it should

do so. Nevertheless, the requirement of liberal construction does not mean

that the court can ignore a clear failure in the pleading to allege facts that set

forth a claim currently cognizable in a federal district court. Weller v. Dep’t of

Soc. Servs., 901 F.2d 387, 390–91 (4th Cir. 1990).

         B.   Analysis

         Federal courts are courts of limited jurisdiction, “constrained to

exercise only the authority conferred by Article III of the Constitution and

                                         2
  3:20-cv-04480-TLW-SVH     Date Filed 01/21/21   Entry Number 10   Page 3 of 6




affirmatively granted by federal statute.” In re Bulldog Trucking, Inc., 147

F.3d 347, 352 (4th Cir. 1998). Accordingly, a federal court is required, sua

sponte, to determine if a valid basis for its jurisdiction exists “and to dismiss

the action if no such ground appears.” Id. at 352; see also Fed. R. Civ. P.

12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”). Although the absence of

subject matter jurisdiction may be raised at any time during the case,

determining jurisdiction at the outset of the litigation is the most efficient

procedure. Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999).

      There is no presumption that a federal court has jurisdiction over a

case, Pinkley, Inc. v. City of Frederick, MD., 191 F.3d 394, 399 (4th Cir.

1999), and a plaintiff must allege facts essential to show jurisdiction in his

pleadings. McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189

(1936); see also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir.

1985) (“[P]laintiffs must affirmatively plead the jurisdiction of the federal

court.”). To this end, Fed. R. Civ. P. 8(a)(1) requires that the complaint

provide “a short and plain statement of the grounds for the court’s

jurisdiction[.]” When a complaint fails to include “an affirmative pleading of a

jurisdictional basis[,] a federal court may find that it has jurisdiction if the

facts supporting jurisdiction have been clearly pleaded.” Pinkley, 191 F.3d at

399 (citations omitted). However, if the court, viewing the allegations in the

                                       3
  3:20-cv-04480-TLW-SVH         Date Filed 01/21/21   Entry Number 10   Page 4 of 6




light most favorable to a plaintiff, finds insufficient allegations in the

pleadings, the court will lack subject matter jurisdiction. Id.

      The two most commonly recognized and utilized bases for federal court

jurisdiction are (1) diversity of citizenship pursuant to 28 U.S.C. § 1332; and

(2) federal question pursuant to 28 U.S.C. § 1331. The allegations contained

in the instant complaint do not fall within the scope of either form of this

court’s limited jurisdiction.

      First, the diversity statute, 28 U.S.C. § 1332(a), requires complete

diversity of parties and an amount in controversy in excess of $75,000.

Complete diversity of parties in a case means that no party on one side may

be a citizen of the same state as any party on the other side. See Owen Equip.

& Erection Co. v. Kroger, 437 U.S. 365, 373‒74 nn.13‒16 (1978). The court

does not have diversity jurisdiction over this case, as Plaintiff’s complaint

fails to demonstrate complete diversity of citizenship satisfying the

requirement of § 1332(a). In fact, it appears from the complaint that multiple

named defendants are citizens of South Carolina, as is Plaintiff. [ECF No. 1

at 4–5]. 1

      Second, the essential allegations contained in the complaint are

insufficient to show that the case is one “arising under the Constitution, laws,

or treaties of the United States.” 28 U.S.C. § 1331. To the extent Plaintiff is

asserting a claim pursuant to Title VII of the Civil Rights Act of 1964, 42

                                           4
  3:20-cv-04480-TLW-SVH     Date Filed 01/21/21   Entry Number 10   Page 5 of 6




U.S.C. § 2000e, et seq. (“Title VII”), he has failed to identify the basis of the

alleged discrimination. Additionally, the individual defendants are not

subject to liability under Title VII. See Baird ex rel. Baird v. Rose, 193 F.3d

462, 472 (4th Cir. 1999) (stating “Title VII does not authorize a remedy

against individuals for violations of its provisions”); Birkbeck v. Marvel

Lighting Corp., 30 F.3d 507, 511–14 (4th Cir. 1994).

      To the extent, Plaintiff is asserting a claim pursuant to 42 U.S.C. §

1983 against the individual defendants, he has not identified any

constitutional right that they have allegedly violated or provided sufficient

factual information for the court to glean a constitutional violation.

      Although Plaintiff has listed various federal statutes, many of the

statutes do not provide for private causes of action. Although the undersigned

declines to address every listed statute at this juncture, the court reminds

Plaintiff that the requirement of liberal construction does not mean that the

court can ignore a clear failure in the pleading to allege facts that set forth a

claim currently cognizable in a federal district court. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387, 390–91 (4th Cir. 1990).

                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by February 11, 2021, along with any appropriate service

documents. Plaintiff is reminded an amended complaint replaces the original

                                        5
    3:20-cv-04480-TLW-SVH   Date Filed 01/21/21   Entry Number 10   Page 6 of 6




complaint and should be complete in itself. 1 See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims be dismissed without leave

for further amendment.

       IT IS SO ORDERED.


January 21, 2021                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




1 Through a separate order, the undersigned has directed the Clerk of Court
to provide Plaintiff with a blank employment complaint. The form complaint
directs Plaintiff to attach a Right to Sue letter from the Equal Employment
Opportunity Commission if one has been received.
                                       6
